UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 5, 2010 Marani Brands, Inc. (Exact name of registrant as specified in its charter) Nevada 333-123176 20-2008579 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 655 N. Central Avenue, Suite 1700 Glendale,CA 91203 (Address of principal executive offices) (zip code) 800-734-9619 (Registrant's telephone number, including area code) 13152 Raymer Street, Suite 1A North Hollywood, CA 91605 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains forward looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). These statements are based on management's beliefs and assumptions, and on information currently available to management. Forward looking statements include the information concerning possible or assumed future results of operations of the Company Forward-looking statements also include statements in which words such as "expect," "anticipate," "intend," "plan," "believe," "estimate," "consider" or similar expressions are used. Forward looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. The Company's future results and shareholder values may differ materially from those expressed in these forward looking statements. Readers are cautioned not to put undue reliance on any forward looking statements. Item 8.01 Other Events. Marani Brands, Inc. (the “Company”) confirms that since the date of its filing on 10-Q with the Commission on May 24, 2010, the Company has not been an issuer whose securities are not available for resale under Rule 144 as restricted by 17CFR§240.144(i)(1) (a “shell company”) nor has the Company ever been a “shell company”. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Marani Brands, Inc., a Nevada corporation Dated: October 14, 2011 /s/ Margrit Eyraud By: Margrit Eyraud Its: Chief Executive Officer
